wo fo YN DN A FF WH NH

hme NM Mw NY NN NY NY Se BP Pe Se Pee SEL
co a1 HA hm F&F WN KF CS CO eH DH FR WN YF S&S

 

Case 2:20-cv-01761-APG-BNW Document1 Filed 09/23/20 Page 1 of 30

 

——_— ENTERED SERVE ON
MARC P. COOK, ESQ, COUNSEL/PARTIES OF RECORD
Remeber

. ESIS, ESQ.
Renae Bar Ne 06008 SEP 22 2020
JULIE L. SANPET, ESQ.
Nevada Bar No. 0005479 (oe ua jIRTAIPS
COOK & KELESIS, LTD. eae USENET COURT
517 South Ninth Street me NCA
Las Vegas, Nevada 89101 ST rica OT |
Phone: 702) 737-7702
Fax: 702) 737-7712
E-mail: law@bckltd.com
Attorneys for Plaintiff, LATESHA WATSON

 

 

 

 

 

 

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA

LATESHA WATSON, CaseNo: ROC YY 17 |
Plaintiff,

v.

CITY OF HENDERSON; BRISTOL COMPLAINT AND JURY DEMAND

ELLINGTON; KEVIN ABERNATHY;
KENNETH KERBY; DEBRA MARCH;
RICHARD DERRICK; RICHARD
MCCANN; NICK VASKOV; KRISTINA
GILMORE; DOES I through X, inclusive,

Defendants.

 

 

COMES NOW, Plaintiff, LATESHA WATSON (hereinafter “Plaintiff” or “Dr. Watson”)
by and through counsel, the law firm of COOK & KELESIS, LTD., brings this action pursuant to
42 U.S.C. §1981, §1983, §1985, Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C.
§2000e, ef seq. (“Title VIL’) and related claims for damages permitted by Nevada law.

Preliminary Statement

1. This is a civil action for monetary relief arising from injuries Plaintiff sustained as
a result of Defendants’ systematic discrimination based upon race and gender. During Plaintiff's
employment with the City of Henderson, she was subjected to systemic discrimination, undermined,
conspired against, harassed, dehumanized, exposed to centuries old bigotry, and experienced back-

room retaliation from a city government and its cronies.

 
Oo Oo YN DBD A FSF WY WH

mW NN NM HN NY LY NY Se BF SF Se Se PP SP Se os OS
fo aA nA B&B wo KF So Ow HD DH FP WN YF ©

 

Case 2:20-cv-01761-APG-BNW Document1 Filed 09/23/20 Page 2 of 30

2. Dr. Watson was immensely qualified for her job, with over 19 years experience as
a police officer in Texas and a career traj ectory and work history demonstrated her ability to be a
successful chief of police.

3. Upon taking her position as Chief of Police, Dr. Watson was quickly the subject of
retaliation and discrimination from a "good old boy" network that seemed surprised that she was a
black woman — notwithstanding her interviews, photos, and memberships in the National
Organization of Black Law Enforcement Executives (NOBLE) and International Association of
Woman Police (AWP) — and which was unwilling to allow her to perform her duties. Ironically,
however, following Dr. Watson’s termination, Defendants continue to follow the policy changes
implemented during her tenure. .

4, The City of Henderson, including, but not limited to the City of Henderson Police
Department has a long history of unethical, illegal, and civilly culpable conduct and actions as well
as hostile conditions. The Defendants, and each of them, represented to Dr. Watson that she was
being hired to help facilitate a cultural change in the police department but instead, sought a
figurehead for the perception of change, while undermining any effort to diffuse the culture.

5. While the City of Henderson and the Defendants gave Dr. Watson a seat at the table,
they did not want her to have a voice. Dr. Watsons’s race and gender were the underlying basis for
Defendants’ discriminatory actions. However, race is aconstruct. As such, statutes, including, but
not limited to 42 U.S.C. 1981, 42 U.S.C.1983 and Title VII hold such reprehensible conduct to be
violations of federal law. oe

Jurisdiction and Venue

6. This Court has jurisdiction over Plaintiffs’ claims pursuant to 28 U.S.C. §1331 and
28 U.S.C. §1367, Plaintiff has plead one or more federal questions. See e.g. 42 U.S.C. §1981,
§1983 and §1985, Title vil of the 1964 Civil Rights Act, amended, 42 U.S.C. §2000 et. seq.

7. The acts set forth herein occurred in Henderson, Nevada.

8. Plaintiff's causes of action arose in Henderson, Nevada.

9, Venue is appropriate pursuant to 28 U.S.C. §1391(b)(2) because the events, acts

and/or omissions giving rise to Plaintiff's claims occurred in the State of Nevada, County of Clark.

Page 2 of 30

 
oOo wo SI DH UH FP W LH

Nw N NY KY MY NY NN N YF YF Fe SF KEK Fe Pe SLU
ao DN OA BB th UwSlUlUmrP SLU Ol OUllClUlwWU NON OH OF OY YF GS

Case 2:20-cv-01761-APG-BNW Document1 Filed 09/23/20 Page 3 of 30

10. Prior to filing this action, Plaintiff timely exhausted her administrative remedies by
filing a charge of discrimination with the Nevada Equal Rights Commission (NERC) and the Equal
Employment Opportunity Commission (EEOC). Plaintiff received a right to sue letter dated July
16, 2020.

Parties

11. Plaintiff, Dr. Watson, was the Chief of Police for the Henderson Police Department
as defined by NRS 266.530 and was designated an executive officer for the City of Henderson
pursuant to 1.090 of the Henderson City Charter.

12. Defendant, City of Henderson (“City”), is a governmental entity organized and
existing under the laws of the State of Nevada, is a political subdivision as defined by NRS Chapter
41 and was the local government employer of members of the Henderson Police Department
(“HPD”), a law enforcement department/agency for the City.

13. Defendant, Bristol Ellington (“Ellington”), is and was the Deputy City Manager for
the City of Henderson appointed pursuant to Sec. 3.020 of the Henderson City Charter and is a
public officer as defined by NRS 281A.160.

14. Defendant, Kevin Abernathy (“Abernathy”) is and was at all times relevant hereto,
a peace officer as defined by NRS 289.010(4) and the President of the Henderson Police Supervisors
Association (“HPSA”), an employee organization as defined by NRS 288.040, which acts as the
collective bargaining unit for supervisory law enforcement officers of HPD.

15. Defendant, Kenneth Kerby (“Kerby”) is and was at all times relevant hereto, a peace
officer as defined by NRS 289.010(4) and the President of the Henderson Police Officers
Association (“HPOA”), an employee organization as defined by NRS §288.040 which acts as the
collective bargaining unit for rank and file police officers of HPD.

16. Defendant Debra March (“March”) is and was the Mayor for the City of Henderson
as defined by Sec. 3.010 of the Henderson City Charter and is a public officer as defined by NRS
281A.160.

17. Defendant Richard Derrick (“Derrick”) is and was the City Manager for the City of
Henderson as defined by Sec. 3.020 of the Henderson City Charter and is a public officer as defined

Page 3 of 30

 

 
Oo «fo SN DH OH F&F YH BF

Nm NN Mw NY NY NY NN NN N FS SS KF SF FP SF EF ee ES
od KA OH BB WwW NS OO ONODlUlUlmwWlUlU UN OULU LULU UO

 

Case 2:20-cv-01761-APG-BNW Document1 Filed 09/23/20 Page 4 of 30

by NRS 281A.160.

18. Defendant Richard McCann (“McCann”) is and was at all times relevant hereto, the
Nevada Association of Public Safety Officers Executive Director & Chief Labor Representative,

19. Defendant, Nick Vaskov, (“Vaskov”) is and was at all times relevant hereto, the City
Attorney for the City of Henderson as defined by NRS 266.465 to 266.470 tasked with acting.as the
legal advisor of the city council and all officers of the city.

20. Defendant, Kristina Gilmore (“Gilmore”) is and was at all times relevant hereto, an
Assistant City Attorney for the City of Henderson as defined by NRS 266.465 to 266.470 tasked with
acting as the legal advisor of the city council and all officers of the city.

21. Each individual Defendant identified herein is included in both their individual and
official capacities.

22. The true names or capacities whether individual, corporate, associate or otherwise,
of Defendants, DOES I through X are unknown to Plaintiff who, therefore, sue said Defendants by
such fictitious names; Plaintiff is informed and believes and thereon allege that each of the
Defendants designated herein as DOE are responsible in some manner for the events and happenings
referred to and caused damages proximately to Plaintiff as herein alleged and that Plaintiff will ask
leave of this Court to amend this Complaint to insert the true names and capacities of DOES I
through X when the same have been ascertained and to join such Defendants in this action. Further,
Plaintiff designates all persons unknown claiming any interest in the property as Defendants, DOES
I through X, inclusive.

23.  Theacts performed by agents or employees of Defendant City of Henderson, whether
such representatives have been individually named herein as a defendant, or are yet to be identified,
were ones which those representatives had the actual and/or apparent authority to perform, may have
been within the scope of their employment, were of the kind they were authorized to perform, may
have been within the scope of their employment, were of the kind they were authorized to perform,
and were actuated at least in part by a desire to serve their employer, and therefore the City is liable

for their acts pursuant to the doctrine of respondeat superior.

Page 4 of 30

 
oO oo J WA Oh & W NO

So wm Nw BY NY NY NY BY NS Be Re Se SP PSP Se ll lL
co ~~ KN ON FF WD NY YS SG Ow ND DO HH FR YW NY FS &

Case 2:20-cv-01761-APG-BNW Document1 Filed 09/23/20 Page 5 of 30

Common Allegations

24, Dr. Watson began her law enforcement career in 1994 in Hutchins, Texas. By 2002,
she was a police officer in the Arlington, Texas and as of 2014, she had risen through the ranks to
become the department’s youngest Deputy Chief.

25. Dr. Watson holds a B.S. in Criminal Justice, a M.S. in Criminology and a Ph.D. in
Management and Organizational Leadership. She is currently pursuing a Ph.D in International
Psychology concentrating on Organizations and Systems.

26. Dr. Watson has worked to advance women in policing and is in demand as a speaker
at symposiums and conferences, and facilitates law enforcement courses regarding the value of
diversity in the recruitment, retention, selection, and promotion of women in law enforcement.

27. Additionally, Dr. Watson has conducted extensive research and published on the
topics of women in policing, women as law enforcement executives, organizational leadership,
gender disparities in law enforcement, police management, immigration enforcement, organizational
performance and effectiveness, management and leadership. .

28. In approximately 2017, Plaintiff was recruited during a nationwide search soliciting
candidates to apply to the City of Henderson, Nevada for the position of Chief of Police.

29. Written search materials indicated, “[t]he ideal candidate will be a reform-minded
leader who conveys a strong and effective command presence, combined with having outstanding
people and management skills.”

30.  Keyresponsibilities identified for the position were to establish departmental policies,
review and interpret laws and regulations affecting the City, direct and perform complex
management work in the enforcement of laws and the preservation of peace within the community;
provide law enforcement advice, opinions and services to the City Council, City Manager, Assistant
City Manager and various department heads.

31. Dr. Watson applied for the position and following a selection process during which
90 candidates were vetted, was hired by City Manager, Robert Murnane (“Murnane”) on September

15, 2017.

Page 5 of 30

 

 
oOo fo SN WN HO HH WwW HY —

mN YN NY KN NY NY HY NY YF SF YK es Se SP Pe Se US
o a An B&B we SB SEP oO oO OD DH HK FW NY PF &

 

Case 2:20-cv-01761-APG-BNW Document1 Filed 09/23/20 Page 6 of 30

32. Attime of Dr. Watson’s hiring in 2017, the City had experienced a turnover of four
(4) Police Chiefs since 2005.

33. Plaintiffs tenure was intended to reform the HPD. Specifically, Murnane told Dr.
Watson she was hired to facilitate a cultural change in the department.

34, | Murnane also told Plaintiff the police department operated as a“good ol’ boy" system
where nepotism and favoritism were rampant. A select subculture enjoyed preferential treatment
over many rank and file members, where promotions were based on friendships and connections, not
necessarily merit, and where inappropriate personal conduct was overlooked ifa police officer had
the right associates.

35, However, it soon became apparent Dr. Watson was being installed merely as a
figurehead and given a place at the executive table with no voice.

36. Although her job duties and responsibilities had been predetermined prior to her
hiring, Dr. Watson had to fight to perform the essential functions she had been hired to complete.

37. She was eventually subjected to constant efforts to undermine her authority and
prevent her from adequately performing her job duties through a series of lies, rumors, false
allegations, deliberate interference and direct attempts to have her terminated.

38. Dr, Watson’s first day of work was November 20, 2017. At that time, Plaintiff was
the sole Black female sworn peace officer in the HPD and the only Black department head.

39. As of November 2017, because Murnane was on leave, Plaintiff reported directly to
Assistant City Manager Gregory Blackburn (“Blackbum”) and Assistant City Manager Derrick.

40. InFebruary 2018, Murnane retired. Plaintiff continued to report to Derrick as acting
City Manager until he was officially appointed City Manger in July, 2018.

4|. After Derrick was sworn in, Plaintiff asked him if he wanted to hire a new Chief of
Police since Murnane, not Derrick had selected her. Specifically, Plaintiff wanted to know if Derrick
wished to select someone to carry out his own goals and objectives for the City. Derrick told her his
goals for the City remained the same, that he understood organizational reform meant changes, and
that changes would be met with resistance and complaints. Derrick told Dr. Watson to move forward

with the planned cultural changes.

Page 6 of 30

 
wo oN DH wv SP WY NY &

Oo BN NN NM NY NY NO SY SFP FP PSP eS Pele Uv hm
on A UN BF Hw SBF OO we N KH HH FF WN YF SC

Case 2:20-cv-01761-APG-BNW Document1 Filed 09/23/20 Page 7 of 30

42, Fromthestart of heremployment, Plaintiff began enforcing existing Code of Conduct
policies which had previously been applied inconsistently pertaining to discipline of police officers
for improper personal conduct: activity resulting in arrests, domestic abuse, DUI, or even use of
prohibited holds. Initially, her decisions to discipline officers were approved by the City.

43. Onorabout July 26, 2018, Plaintiff's job was restructured to have her report directly
to Deputy City Manager, Bristol Ellington.

44. —_ Ellington was Plaintiff's third supervisor within eight (8) months of her hiring.

45. Ellington consistently waivered between appearing to support Plaintiffby providing
her with information about inappropriate comments and actions taken behind her back and
alternately, harming her by facilitating the City’s attempts to interfere with HPD business to
undermine Plaintiffs decisions and policies.

46, Ellington was agreeable with Plaintiff's decisions to discipline certain members of
HPB. For others, Ellington told Dr. Watson discipline was unnecessary; that they were “good.
people” who “sometimes make mistakes,” and she could not be “punitive” with her decisions.
Irrespective of the fact that discipline was already predetermined based on existing policy in specific
situations, Ellington balked at its application in occasional cases for reasons which were not apparent
to Plaintiff other than her belief that they were probably associates of the “right” people in the
department.

47, Even before she arrived in Henderson, Dr. Watson was made aware of a culture in
the HPD designed to derail any efforts she undertook to effectuate reform:

a. On October 20, 2017 Plaintiff received an email from a former HPD employee who
attended an annual training conference for law enforcement executives in Nevada and
warned her that administrative members of the HPD were already discussing her
inability to make changes to the agency, looking for her to fail and openly discussing
their disgust with her hiring.

b, The email laid out a pattern utilized by prior administrative staff to undermine a prior
Chief of Police who had been hired from outside the HPD organization. That Chief

was crippled by the use of tactics such as the filing of a multitude of complaints

Page 7 of 30

 

 
Oo Co nN HA WH FF W NY

mb NN NN NN YN NY NSF SF Fe Se Se Se Se SS Um
o tA A Bw SD SF Oo me NK DH FF WY YN FY &S

 

Case 2:20-cv-01761-APG-BNW Document1 Filed 09/23/20 Page 8 of 30

about his leadership style in an plan to bully him out of office.

c. Additionally, during a series of receptions held for her when she arrived in
Henderson, Dr. Watson was pulled aside by well-wishers who made comments to her
about the challenges she would be facing: “you are going to have a hard time, they
don’t want you,” “they don’t accept outsiders and they’re definitely not going to
accept a woman,” and “they don’t think women belong in policing, especially
command over White males,”

48. The City, including, but not limited to HPD, has a Jong history of unethical, illegal
and civilly culpable conduct, actions and hostile conditions. Dr. Watson began her employment with
the City believing the police department was the sole agency that required vast changes, she
gradually came to realize the problems were systemic and extended beyond HPD.

49. Asshe worked to dismantle the existing “good ol’ boy” culture, Dr. Watson became
a target of systematic discrimination based upon her race and gender.

50. Policy changes implemented by Dr. Watson received push-back, insubordination or
other inappropriate negative reactions. It appeared that any attempts Dr. Watson made to ensure
transparency in the department caused problems.

51. On May 15, 2018, the City’s Human Resources Department and Assistant City
Attomey Gilmore attempted to interfere with Dr. Watson’s decision to keep a police officer who,
while unconscious lost her loaded gun, on administrative leave, While the cause of the officer’s
blackout was being investigated, Plaintiffdid not want the officer working for the department fearing
she was unfit for any position until her medical condition could be identified.

52. Gilmore informed Plaintiff that HPD needed to accommodate the officer and
suggested placing the officer in corrections. Plaintiff voiced strong objections believing a
compromised officer should be dealing with persons in-custody. Plaintiff pointed out that there was
insufficient information available regarding the officer’s condition, and that memory issues severe
enough to lead to blackouts meant the officer was not fit for duty. Ultimately, the officer was placed

on family medical leave but was never formally disciplined for losing the loaded gun.

Page 8 of 30

 
Oo fo nN DN WN fF WD WH

mM NW NN NN NN NY YP BP PF PF SP Se ee SS Ue
Oo ta A A BSB WwW NH SF Oo Oo eH DH FW NH -

 

Case 2:20-cv-01761-APG-BNW Document1 Filed 09/23/20 Page 9 of 30

53. InOctober2018, Gilmore also disagreed when Plaintiff sought to enforce termination
against an officer arrested for domestic battery with strangulation. The disagreement existed even
though counsel for the officer had not prepared for the disciplinary meeting, had not thoroughly
reviewed the file, and could give no specific justification for opposing the officer’s termination. To
the contrary, it appeared Gilmore had been given instructions to object to the discipline and prevent
it from being carried out.

54, Later, Dr. Watson became aware of dash-cam video of an officer clearly utilizing
unnecessary force and then failing to follow appropriate procedures in reporting the force used.
When Plaintiff moved to discipline the officer, Ellington stated Plaintiff's administration was too
punitive to officers under “the circumstances.”

55. Although she was criticized and many of her attempts to implement and enforce
policies were undermined, the following changes Plaintiff introduced have continued to be utilized
by the current HPD administration:

a. Use-of-Force Policy: a standard where only the amount of force necessary to bring
an incident under control, make an arrest, or protect police or others is used and
establishes that use-of-force is a last resort.

b. De-escalation Policy: tactics and techniques to be used in order to minimize the
likelihood of use of force while increasing the chance of voluntary compliance.

c. Concurrent Administrative Investigation and Criminal Investigation for Officer
Involved Shootings: in addition to the criminal investigation, the administrative
investigation was a transparent determination of whether the officer’s actions or
inactions were justified in accordance with the organization’s policies, procedures,
rules, and training; an administrative investigation may lead to disciplinary action
based on violations of organizational policies and/or procedures.

d. Geographic-Based Policing: patrol officers and supervisors were assigned to defined
geographic areas (beats) within the City in order to become subject matter experts
(SME) within the area. Delivers a coordinated approach to solving crime concerns

since personnel gain in-depth insight into recurring problems and trends. Establishes

Page 9 of 30

 
Oo co ND DB A FP WD YN

mM NHN NM NY NY NY KN NOS Ee Be ee Ee LULU
oN Am fF Be NY S&§ CG Owe YN DAK FF WN - ©

a.

 

56.

57.

Case 2:20-cv-01761-APG-BNW Document1 Filed 09/23/20 Page 10 of 30

direct communication between community and HPD;

Community-Oriented Policing: Used in conjunction with Geographic-Based Policing
to create opportunities to strengthen the community/police relationship through
continuous engagement and professional interaction. This resulted in historic
reduction of response times, month-to-month reductions in crime categories (violent
crimes and property crimes), and increases in prospective police work such as officer
self-initiated activity.

ComStat Process: In depth analysis of crime problems occurring throughout the City
and the development and implementation of sustainable initiatives to address them.
Restructuring of the Traffic Section: Plaintiff assigned new supervision and
introduced intelligence-led policing which produced more than 1.1 million in
increased revenue from enforcement actions.

While Dr. Watson was subjected to harassment behind the scenes and her push for

transparency within the department caused a faction within HPD/the Unions to conjure reasons to

file complaints, City officials outwardly praised and commend her job performance:

In July, 2018, City Manager Derrick approved Plaintiff for the highest percentage
raise available for her position. The raise caused her to exceed the highest salary
classification for the Chief of Police position and necessitated that she receive the
difference as a bonus for the year; |

The following January, during an operations meeting with City department heads,
City Manager Derrick informed the group that successes in the police department
were a direct result of the change implemented by Plaintiff to policing efforts.
Ellington also addressed the group to commend Plaintiff for outstanding job
performance.

Throughout Plaintiff's employment with the City, Ellington conveyed to her that he

had her best interests in mind while simultaneously limiting his involvement in matters where he had

the authority to intervene to stop the harassment and backstabbing.

Page 10 of 30

 
Do fo aN DA WN F&F WY WV —

WN NM YM NM MYM BB RD Ee Re Se SE SE eS ee
o a TK A BB BS MB SF Oo Ow mI DH FF WY NY FF &

Case 2:20-cv-01761-APG-BNW Document1 Filed 09/23/20 Page 11 of 30

58. During a meeting with Plaintiff on September 19, 2018, Ellington, in an off-topic
comment, conveyed that his relationships with police department employees were professional
except for a close friendship with HPD Captain Dave Mattoon (“Mattoon”). Ellington wanted
Plaintiff to know that they never discussed Plaintiff and specifically pointed out that Mattoon “never
said anything negative about [Piaintiff].”

59. Notwithstanding that unsolicited representation, during meetings with Ellington it was
apparent Ellington was being provided information from current HPD captains who were present
during command team meetings because Ellington would repeat discussions that occurred there
which he should not have otherwise been privy.

60. On September 26, 2018, during a meeting with HPOA President Kerby and HPSA
President Abernathy to address. false information they provided to Derrick and Ellington regarding
communications they had with Plaintiff, they denied what Ellington reported they had said.
Additionally, they complained that Dr. Watson sometimes wore business attire and wore her hair
down and curled. |

61. Derrick and Ellington failed to rebuke those obviously sexist comments.

62. Instead of recognizing the complaint as harassment and initiating an investigation or
reprimand, Ellington advised Plaintiff that it was her responsibility to deal with it and handle it on
her own.

63. Ellington also directed Dr. Watson to handle the reprimand of Kerby and Abernathy
for providing untruthful information and to let them know that false reporting would not be tolerated.

64. On September 28, 2018, Ellington reported to Dr. Watson that a member of the
Henderson Police Officer’s Union told him, “Since we can’t get anything on the Chief, we are going
to target her daughter and her husband now.”

65.  Shockingly, Ellington did not discipline or investigate the individuals who made the
comment and further refused to disclose their identity ensuring no investigation could or would be
conducted.

66. Although Plaintiff implored Ellington to proceed with discipline or an investigation

and take action to address the brazen threat against Plaintiff's family, he refused to do so thereby

Page 11 of 30

 

 
oO fo SJ DH A HP WW NHN

wo ww Ww NM NN NN NN NN NS Se KF SF Se PS SOU LhULhlUmL
on A WN B WN KF oO OBO wm HT NO SUL UL CO

 

Case 2:20-cv-01761-APG-BNW Document1 Filed 09/23/20 Page 12 of 30

impliedly sanctioning the conduct and sending a message to the offenders that Plaintiff would not
be protected.

67. The following week, a series of events unfolded making it clear the threats to go after
Plaintiff's family had been set in motion.

68. Union representative Richard “Rick” McCann — who served as the representative for
the officer union, HPOA, and the supervisor union, HPSA, for more than 11 years — filed an open
records request for body worn camera footage of a minor accident call which the Office of Public
Information determined pertained to a traffic accident involving Plaintiff's 16-year-old daughter.

69. Based on information and belief, the footage request was the first time McCann had
ever sought information related to an officer, supervisor, or the Chief of Police. Although other
Henderson police officers have had family members involved in criminal activity, based on
information and belief, McCann had never before sought to review video footage related to those
incidents.

70. Further, McCann held no supervisory position over Plaintiff or over the officers who
were at the scene.

71. McCann requested two copies of the footage, even though after viewing it in the
presence of HPD staff he verified no wrongdoing by the Plaintiff's daughter.

72. Thereafter, word of the accident was reported to the media. A request for the footage
was received from the LVRJ after a “source” informed it the video involved wrongdoing and a
reporter indicated it would be used in a story about the Plaintiff violating ethics.

73. A third request for the video was made by retired Police Chief Pat Moers.

74, Finally, in April 2019, an investigative reporter for Channel 13 requested the video
stating she had been “tipped off” about the incident and asked why Plaintiff's daughter had not been
charged with a hit-and-run. The reporter was informed that there could be no enforcement activity
in a parking lot and furthermore, no crime had been committed, all policies were followed and no
one left the scene so it was not a hit-and-run.

75. At this point, Plaintiff questioned Derrick and asked if Ellington had even notified
Derrick of the threat made against Plaintiff's family. Derrick replied he had not and that since the

Page 12 of 30

 
wo oOo HN DH HH FP W NH

mWN Nw MN NY NY NH Se SF Se Se EF Bee ee U6
ou A oh Be Sb SF Bow NI DH NH FF WY KF OS

 

~ase 2:20-cv-01761-APG-BNW Document1 Filed 09/23/20 Page 13 of 30

behavior was unacceptable and children were considered “off limits.” Derrick represented that he
would connect with the City Attorney’s Office to put a stop to the harassment.

76. Ashad been the case previously, Derrick’s concern was feigned and nothing was ever
done to protect Dr. Watson from further harassment.

77. Derrick took no action, even though on more than one occasion the Plaintiff's
daughter was followed home from school by officers in marked police vehicles. Plaintiff's daughter
was unable to determine who the officers were.

78. HPD officers posted disparaging comments about Plaintiff on a racist website titled
N*#@**mania.com.

79. Neither the posts nor the website was ever investigated by the City.

80. Thereafter, Plaintiff personally reported the threat to Mayor March. Again, rather than
open an investigation, the Mayor instead advised Plaintiff to “stay strong” and everything would be
okay.

81. Union President, Sgt. Kevin Abernathy stated to officers, “I want this black bitch out
of here and we need to find complaints against her.”

82. No investigation was initiated as a result of Abernathy’s statement.

83. Despite knowing that statement had been made, the City failed to investigate the
Plaintiffs concerns but would investigate complaints lodged against Plaintiff.

84. Beginning in the summer of 2018, Abernathy encouraged union members to lodge
numerous false complaints about Plaintiff, to wit, that she:

a. created an environment of fear within the command team;
b. violated ethics laws and policies by accepting NHL tickets;
C. cheated on a certification exam;

d. hired a friend to evaluate HPD policies; and,

e. was discriminatory.

85, On September 28, 2018, Plaintiff was informed a complaint had been made after HPD
participated in a lip-sync challenge. A second complaint was filed because an officer was not

promoted to detective and madea discrimination allegation. A third complaint was asserted claiming

Page 13 of 30

 
wo fo SN DH Ow BP W NY

mw NM NN WH NN NM NY SF Se YF FP SP SS oOOUGB OUT Us
SS oS A om BB) Sb KF Ss Oo wT DH BR YW NH PF SS

Case 2:20-cv-01761-APG-BNW Document1 Filed 09/23/20 Page 14 of 30

the Plaintiff made religious references in a meeting.

86. All complaints were investigated and ultimately no violations were found.

87. On October 4, 2018, in response to a request from Dr. Watson, a mecting was held
with Plaintiff, Derrick, Ellington, Vaskov, and Deputy Chief Thedrick Andres (“Andres”) to discuss
the attacks against Plaintiff and their investigation by an outside law firm even though the attacks
all lacked merit or validity.

88,  Unbeknownstto Plaintiff, the law firm had been a contributor to five (5) separate City
council members.

89, Vaskov told Plaintiff that regardless of whether or not the complaints were meritless,
every single one of them needed to be investigated, irrespective of whether the same individuals
were responsible for the complaints. Unfairly, the meritless complaints were eventually used against
Plaintiff as if they were valid. :

90,  Vaskov further explained that the outside law firm was used to ensure that the
investigatory process was “fair and impartial” necessitating the use of a third party, not interested
entities or individuals. |

91.  Vaskov stated that the same investigation procedure was followed for all City
executives and the same outside law firm would conduct the investigations. :

92.  Vaskov did not explain why none of the complaints Plaintiff made regarding the
harassment she received had been subject to the same process.

93.  Vaskov’s comment justifying the use of the outside firm to ensure fairness and
impartiality was false and misleading. Plaintiff later learned that Gilmore was present during the
certain confidential investigatory interviews.

94. For example, Gilmore was present for an investigation initiated by Lt. Mattingly and
was identified as being Mattingly’s representative although the City Attorney’s Office purportedly
represents department heads - i.e., the Chief of Police. Nevertheless, although Andres also received
a formal notice, Gilmore did not attend his interview.

95, | When Plaintiff questioned why a City Attorney was present during investigatory

interviews, especially when they were supposed to be conducted by a neutral third-party law firm,

Page 14 of 30

 

 
wo fo KN DH A FP WD YH

mw NM MR NH NN NY NN SF Se FF SFP FF FF ee SP SF 2
co ot OnOUthlULLlUh UD OH UO NOOO NON OO ROLY

fase 2:20-cv-01761-APG-BNW Document1 Filed 09/23/20 Page 15 of 30

she was informed Gilmore was there to “take notes,” which is inconsistent with the City Attorney
being identified as Mattingly’s representative, and the fact that the City Attorney was only present
at certain interviews. Moreover, it is clear the City’s presence was a clear conflict and undermined
the stated purpose of having a fair and impartial third-party investigate the complaints.

96. The outside legal firm was used to investigate Plaintiff while a White female

employee of the HPD had similar complaints filed against her which were not similarly investigated.

97. Defendants, and each of them, were also advised by sources that the Plaintiff was

being discriminated against by other anonymous source(s) alleging false complaints and
discrimination.

a. An anonymous December 22, 2018 letter detailed knowledge of prior events inside
the Henderson Police Department and indicated Plaintiffs race was “a problem for
some people in the department."

b. A letter from "Employees of Henderson Police Department" addressed to March and
"City of Henderson Leaders" notified them ofa "witch hunt" and "smear campaign"
against Plaintiff through "fake allegations and meritless complaints." The letter also
complained of "political shenanigans" that are hurting officers and that "no one
seems to care." The letter suggested possible motives: "Is it because she’s an
‘outsider’? Is it because she's African-American? Or is it because they are cronies of
Pat Moers and continuing to do his dirty work?"

c. A third letter, addressed to March, Ward II] member J ohn Marz, Derrick, and
Vaskov, referred to "poisoning" directed at Plaintiff, and implored the city to
intervene advising that "{i]t is a shame the City of Henderson in not SUPPORTING
and BACKING Chief Watson" with regard to the faise complaints by the same few
individuals. This author also views the "constant undermining" as disheartening and
embarrassing. Particularly as this author thanks "Chief Watson for this noticeable

change" in the department under her leadership.

Page 15 of 30

 

 
0 fe YN A MN BF WN

po MN NM MYM KN Bw NY NY KN YF BSF RFP PP PF PF Se Pe eS
Oo aA A B&B | BOF oO Oo wm TD DO HH SF YW HY - OO

Case 2:20-cv-01761-APG-BNW Document1 Filed 09/23/20 Page 16 of 30

98. On November 1, 2018, Dr. Watson was informed in a meeting with Vaskov and
Ellington that a 191A “Coaching & Counseling” notice she had written to Abernathy relating to a
disrespectful email he sent needed to be removed from his file. Plaintiff was informed Abernathy
and McCann were threatening to file a lawsuit claiming Abernathy was being prevented from
performing his union duties. Plaintiff pointed out that Abernathy was not reported for or being
prevented from performing union duties; the report was for being disrespectful. Vaskov advised the
191A needed to be removed because he did not believe the City would win an arbitration. Plaintiff
voiced her concern that the city management should not be involved with police disciplinary matters
and questioned why it was even concerned with low level discipline. In response, Vaskov handed
Plaintiff a letter that was already drafted with Plaintiff's name printed at the bottom and asked her
to signit, Plaintiff reviewed the letter and indicated she could not sign it because it was not accurate.

99. Ellington became noticeably upset and told Plaintiff to revise the letter but that it had
to be done quickly so Abernathy could be told the 191A had been destroyed.

100. Plaintiff was forced to write a letter to Abernathy stating the 191A would not be in
his personnel file but that he was expected to remain respectful and professional in all forms of
communication. She also relayed her concern that if the City Manager’s office and the City
Attorney’s Office got involved in non-disciplinary issues it would open the door to larger issues
because it would undermine her authority.

101. On November 16, 2018, a complaint was initiated before the Local Government
Employee Management Relations Board by the HPSA and HPOA against Plaintiff alleging she was
attempting to diminish the role of the labor associations with the City by discriminating against labor
association members, interfering with the association’s representation of members, and
implementing excessive discipline in “contravention of long established policies and practices.”

102. This complaint contained false and fabricated allegations that Plaintiff attempted to
run HPD independently from the rest of the City, and was mistreating and disrespecting captains on
the command team. |

103. In reality, it was the City who failed to collaborate with Dr. Watson and allowed

fabricated false reports in order to create complaints to be used against her.

Page 16 of 30

 

 
oOo won DH WA BR WY NH

bo we NM NM NM oN NN NK BF Se SFP SF et SO Re Sl
on A NW BB HN SFP oO OU we NIN DK KH FY YP S| S&S

 

104.

Case 2:20-cv-01761-APG-BNW Document1 Filed 09/23/20 Page 17 of 30

Although prior Chiefs of Police had the final word on whether or not to promote
officers to the positions of Deputy Chiefs and Captains, Plaintiff's decisions were
second-guessed and undermined.

For example, on January 14, 2019, Ellington emailed Plaintiff advising he was

meeting with the unions the following morning and would be notifying the HPD that

a scheduled police department promotion ceremony was being canceled. The
promotion ceremony was for the rank of sergeants, lieutenants, and captains.
Ellington did not want the newly selected captains to be promoted and sought to have

the selection process redone because HPSA filed acomplaint with Human Resources.

Of note, beginning in December 2018, Ellington was involved with frequent

communications and discussions with Plaintiff about the entire process and had
approved the selections. However, pressure from HPSA caused Ellington to
backtrack and act as if every decision made by Plaintiff was done without his
knowledge. Although prior Chiefs of Police had been permitted to set criteria for
promotion, Dr. Watson was not permitted to do so. Ellington wanted Plaintiff to
clear the selections with the Union. When she refused, the ceremony was stopped
from proceeding without notice to Plaintiff or her department.

City Human Resources made numerous complaints about Plaintiff alleging she was
failing to cooperate because Plaintiff disagreed with Human Resources’ decisions
and could not be convinced to “go along.” When meetings were called to address the
non-cooperation complaints, Plaintiff was able to provide documentary proof of her
multiple attempts to accommodate discussions and schedule meetings about the
disputes.

On January 24, 2019 Plaintiff received another notice of a formal investigation to be

conducted by the same "independent” law firm. The allegations as they pertained to Dr. Watson were
again contrived and false.

105.

Eventually, in March 2019, after Plaintiff had been placed on leave, Ellington

recognized that the frivolous complaints filed against the police department executive team,

Page 17 of 30

 
Oo oe ND A WH FB YW HY

mw NN NM NY NY NN NY NY SFP Se RF Fe Be PoP Pe oe Um
ta oN trl lUCUh ONO KE COONS DOO RPO ONO

Case 2:20-cv-01761-APG-BNW Document1 Filed 09/23/20 Page 18 of 30

specifically the Plaintiff, were a problem and indicated the city management & City Attorney's Office
were working to establish a vetting process to eliminate future unnecessary investigations.

106. There were never any findings of wrongdoing by Dr. Watson in all the complaints
lodged against her.

107. Foraapproximately a year, beginning in 2018, the city department heads participated
in professional coaching since they were all new to their positions and had been hired by Derrick
from outside the Henderson establishment.

108. The coaching was intended to assist them with leadership skills, help then coordinate
and collaborate regarding the operation of the City, successfully work together, and develop a better
understanding of each other’s departments’ perspectives.

109. The coach assigned to Plaintiff had a history of providing coaching for the City.

110. On January 28,2019, during the last one-on-one coaching session, the coach warned
Dr, Watson, not to trust anyone and to be very careful not to let Ellington or the City ruin her
reputation or career.

111. The coach informed Plaintiff that she was terminating her relationship with the City
because city management wanted her to disclose the details of coaching sessions notwithstanding
ethical confidentiality considerations.

112. This coach advised that she had already provided a written summary regarding
Plaintiff to Ellington, that the report had been favorable to Plaintiff and that Ellington did not like
the summary. Plaintiff asked Ellington for a copy of the written summary but he refused to provide
it.

113. In February of 2019, Ellington's assistant sent an email to Dr. Watson which
scheduled Plaintiff's quarterly review February 12". Plaintiff was asked to respond to questions
posed by Ellington prior to the meeting, Notably, the questions did not pertain to the Plaintiff's job
duties but rumors circulating within HPD.

114. On March 5, 2019 Plaintiff was notified that a complaint had been made to the City
Attorney's Office by an unknown party reporting discriminatory treatment of the Plaintiff by the City

Attorney’s Office. A new independent law firm was hired to investigate the complaint, However,

Page 18 of 30

 

 
wo co nN DW wv SP WH LB —

NY NN NN NY NY NY NY DY De Be Se SE Se Pell
o NN A KR ee YS SF OOOlUlmwMmrmhlULUGS UNCC SOUL lO

fase 2:20-cv-01761-APG-BNW Document1 Filed 09/23/20 Page 19 of 30

before this law firm even held an initial interview which was scheduled for March 28, 2019, Dr.
Watson was placed on administrative leave.

115, The reason for the administrative leave was represented as being done to give the
Plaintiff twenty-one (21) days to consider a Separation Agreement and Release of All Claims
(“Agreement”). Plaintiff was notified that if she accepted the Agreement and resigned her position
she could collect paid leave until May 9, 2019, while she found other employment. If she did not
accept, she would be terminated as of April 4, 2019.

116. When the administrative leave was imposed, Ellington told Plaintiff, “I respect you
but you are not a good fit for me and [Derrick].”

117. Theadministrative leave halted the independent investigation. Plaintiff was noteven
allowed information about the substance of the complaint or identity of the complainant.

118. After Plaintiff was placed on administrative leave, Ellington met with the HPD
executive team, Deputy Chief Thedrick Andres; Deputy Chief Michael Denning and Chief of Staff
David Burns, and informed them that Plaintiff had done a “great job” with HPD. He stated that the
programs Dr. Watson had implemented would be continued moving forward.

119. OnApril 8, 2019, Plaintiff, through her counsel, filed a discrimination complaint with
Vaskov. She expressed her desire for "continued employment with the opportunity to serve the
Henderson community” and that she be allowed to continue the job that she was hired to perform
without being harassed, conspired against, restricted based on backroom retaliatory deals, and with
no further discrimination. Further, she demanded that the false and defamatory comments and hostile
work environment that impeded her ability to perform her job, immediately cease. She further sought
to eliminate the petty manner in which contrived allegations have been brought against her.

120. Dr. Watson further advised that the "improper conduct and corruption [violated her]
rights, impeded her ability to perform her job for the community, and could no longer be tolerated
with impunity. She requested that steps be taken immediately to address the deprivation of rights,
privileges and immunities. Plaintiff specifically requested the implementation of a strict protocol to
prevent continued illegalities so she could perform her duties as originally intended at the time of
her hiring.

Page 19 of 30

 

 
Oo oOo HN DH WO HP WY NY

wm NM MN MY BY NY MY NY eS SF SF FP SP PSP Pell
co D1 TN OA BR Ow OUNShUmr SE LU OU OULU MUGS ONO OC BOBO CO

Case 2:20-cv-01761-APG-BNW Document1 Filed 09/23/20 Page 20 of 30

121. Inresponse to the complaint, on April 11, 2019, with no investigation of any nature,
Dr. Watson was disparately and unfairly terminated. She was reportedly discharged for creating
divisions between management and unions, undertaking policy changes without the consent of the
City Attorney’s Office or the City’s Human Resources Department, failing to show respect town
union members and not cooperating with an independent investigator.

122. Post termination, Plaintiff was subjected to continued improper behavior.

123. On April 16, 2019, Dr. Watson by and through her counsel forwarded a letter to
Defendants Vaskov, March, Derrick, Ellington and City Ward representatives requesting the
preservation of evidence, including but not limited to electronically stored information.

124. The City Attorney’s office responded on behalf of the Defendants on May 2, 2019.
Therein, it feigned ignorance and alleged it did not have sufficient information as to "the nature of
any claims" that would be made against the City. This statement implied the City Attorney’s office
was ignorant of Plaintiffs multiple complaints, was unaware of the substance of meeting attended
by its own employees, and had forgotten that a detailed discrimination complaint naming Plaintiff
as a victim had just weeks before been assigned to a third party law firm for investigation. It-was
confirmation Plaintiff's situation had been of no consequence to the City, as such behavior and a
hostile environment had always been tolerated and would continue to be tolerated with impunity.

125. Further, Dr. Watson’s letters of April 8, 2019 and April 16, 2019, which had only
been provided to the identified individuals somehow made it into the possession of the media.

126. In ongoing efforts to harm Dr. Watson, the City also provided the media with its
response to Plaintiffs NERC/EEOC charges but refused to disclose them to Plaintiff or her
representatives notwithstanding the confidential nature of this process set forth in NRS §233.190.

127. Subsequent to her termination from HPD, Plaintiff had great difficulty finding
subsequent employment related to Defendants’ smear campaign against her which consisted of
leaking half-truths and outright falsehoods to the media and using a writer for a local paper as a
puppet to publish disparaging lies about her which continued even after her termination.

128. Although she submitted multiple applications for available Chief of Police positions

and was the most qualified applicant in many instances, she was not hired. Dr. Watson was

Page 20 of 30

 

 
oOo fe SJ DN Ww FBP WH NW eS

bo BM bo to to i] No NO bh om — —_ fem et
co DT KO NA SB BH BD SK Ol NO OlmwWOWlUlUl NN OCONCCUlUHDLlCURAUlUMhLalULDN HY CUO

fase 2:20-cv-01761-APG-BNW Document1 Filed 09/23/20 Page 21 of 30

informed in Columbus, Ohio that her application could not advance past an initial screening level
and was told by her recruiter that several other jurisdictions had reviewed the publicly available
information about her from Henderson and it factored in the decision not to hire her.

129. Ultimately, Dr. Watson was considered, but not hired, in: Columbus, Ohio (Chief of
Police); Frisco, Texas (Chief of Police); Keller, Texas (Chief of Police); Dallas Independent School
District (Chief of Police); Federal Reserve Bank of Dallas (Las Enforcement Chief of Police); City
of Dallas, Texas (Assistant Director, Strategic Implementation Projects}; Boulder, Colorado (Chief
of Police); Aurora, Colorado (Chief of Police); Vallejo, California (Chief of Police); Hayward
California (Chief of Police); Fresno, California (Chief of Police); San Mateo, California (Chief of
Police); Riverside, California (Chief of Police); Elk Grove, California (Chief of Police); Bay Area
Rapid Transit, California (Chief of Police); Los Angeles World Airports, Los Angeles, California
(Assistant Chief of Police); Dekalb County, Georgia (Chief of Police); University of Nevada Reno,
Nevada (Assistant Vice President/Chief of Police); Greensboro, North Carolina (Chief of Police);
North Carolina State University (Chief of Police); Charlotte-Mecklanberg, North Carolina (Chief
of Police); Richmond, Virginia (Deputy Chief of Police); Oro Valley, Arizona (Chief of Police); FBI
- LEEDA (FBI Law Enforcement Executive Development Association (Executive Director);
Indianapolis International Airport, Indianapolis, Indiana (Assistant Chief of Police); Marysville,
Washington (Chief of Police); and Smarthmore College, Pennsylvania (Assistant Public Safety
Director).

| 130. Acts undertaken to smear Plaintiff included leaking correspondence between
Plaintiffs counsel’s office and the City of Henderson’s City Attorney’s office which continued
beyond her employment and included confidential human resource meeting discussions.

131. Disputes with HPD were reported in the press and resulted in extensive damage to
Plaintiff's reputation and employment potential.

132. Moreover, based on information and belief, McCann called Plaintiffs current
employer to dissuade it from hiring her as the Director of Sacramento’s Office of Public Safety
Accountability. The caller told the Sacramento it shouldn’t want Plaintiff there.

133. Plaintiff has undergone medical treatment as a result of the Defendants’ conduct and

Page 21 of 30

 

 
Oo oo SN DH OA FF WD NHN

wm MW NM WY BD Bw NM RD RO ER es lh lr
o NY A UW BB WwW HY KF CO Oo mw I KH OH BF WY NY KF &

(ase 2:20-cv-01761-APG-BNW Document1 Filed 09/23/20 Page 22 of 30

suffered the loss of wages, seniority, health care benefits, retirement benefits as well as past and
future income as a direct and proximate cause of the conduct of Defendants, and each of them.
FIRST CAUSE OF ACTION

Racial Discrimination and Hostile Work Environment in Violation of 42 USC §1981
against City of Henderson, Ellington, Derrick, March, Vaskov, Gilmore, Abermathy and Kerby)

134. Plaintiff repeats and realleges each and every allegation contained in the foregoing
paragraphs, and incorporates the same herein by reference.

135. Plaintiff is a person within the jurisdiction of the United States and has the right to
make and enforce contracts.

136. The United States Code, Title 42, Section 1981, 42 USC §1981, prohibits an
employer from discriminating on the basis of race in the making, performance, modification and
termination of contracts and the enjoyment of all benefits of the contractual relationship. A racially
hostile work environment is a form of race discrimination.

137. Plaintiff is a racial minority, African American. Defendants discriminated against
Plaintiff on the basis of race in the performance of and enjoyment of all the benefits of her
employment relationship with HPD.

138. Plaintiff was qualified to hold the position of Chief of Police.

139, The conduct to which Plaintiff was subjected was unwelcome.

140, Defendants also discriminated against Plaintiff based on race by subjecting her to a
racially hostile work environment. The conduct of Defendants was both severe and pervasive,
objectively and subjectively offensive, and negatively affected the terms and conditions of Plaintiff's
employment.

141. But for Plaintiffs race, she would not have suffered the loss of her legally protected
Tight.

142. Defendants also discriminated against Plaintiff by subjecting her to disparate
treatment on the basis ofrace. HPD treated Plaintiff less favorably than similarly-situated non-black
employees.

143. A policy making individual was involved in the discrimination, ratified the

Page 22 of 30

 

 
Oo fF YN HD OH Fe WY Ww

me MN NM NH NY NY NN N SS BP BSF Se SP SPO lL
on TH UN BSB WW NSB OO we KN KH OH FP WY NY KF &

Case 2:20-cv-01761-APG-BNW Document1 Filed 09/23/20 Page 23 of 30

discrimination and allowed subordinates to continue the discriminatory conduct.

144, Defendants’ actions, as described above, directly and proximately have caused and
continue to cause Plaintiff to suffer loss of income and other financial benefits, pain and suffering,
humiliation, indignity, loss of professional reputation, and personal embarrassment.

.145. Defendants engaged in the discriminatory actions described above with malice or with
reckless indifference to Plaintiff's legal rights.

146. Plaintiff has been required to retain the services of an attorney to pursue this action
and is entitled to recover attorney’s fees and costs incurred.

SECOND CAUSE OF ACTION

_ (Deprivation of Constitutional Rights in Violation of 42 USC 1983 against
City of Henderson, Ellington, Derrick, March, Vaskov, Gilmore, Abernathy and Kerby)

147. Plaintiff repeats and realleges each and every allegation contained in the foregoing
paragraphs, and incorporates the same herein by reference.

- 148. The United States Code, Title 42, Section 1983, 42 USC §1983 states that every
person who, under color of any statute, ordinance, regulation, custom, or usage, of any State or
Territory or the District of Columbia, subjects, or causes to be subjected, any citizen of the United
States or other person within the jurisdiction thereof to the deprivation of any rights, privileges, or
immunities secured by the Constitution and laws, shall be liable to the party injured in an action at
law, suit in equity, or other proper proceeding for redress ... |

149. Defendants acting under color of state law deprived Plaintiff of rights secured by the
Constitution.
| 150. Each government official defendant, through the official’s own actions, has violated
the Constitution.

151. The Fourteenth Amendment of the U.S. Constitution secures certain rights, such as
the right to due process, for U.S. citizens.

152. 42USC 1983 provides amechanism for the private enforcement of substantive rights
conferred by the U.S. Constitution.

153. Plaintiff had a property interest in future employment and was rejected for

Page 23 of 30

 

 
o cof “ss DN Ww BP WHO He

mo bw NH WN NN NYY NY NY NH KF FF KF FF FEF YS ES ES hh
co a KO A BR WY NN KH OO eH IN TN HH OR YO EYE SO

fase 2:20-cv-01761-APG-BNW Document1 Filed 09/23/20 Page 24 of 30

employment after her termination from HPD as a result of the damage to her reputation caused by
Defendants as set forth herein. |

154. Plaintiff's property interest was a protected interest cannot be revoked without
constitutionally sufficient procedures.

155, The reputational damage caused the loss of Plaintiff’s property interest without due
process of law.

156. The Defendants made allegations against Plaintiff calculated to damage her standing
and associations, the accuracy of those allegations is contested, the allegations were publicly
disseminated and were made in connection with Plaintiffs termination.

157. Actions undertaken in the course and scope of Defendants’ employment are clothed
with the authority of state law and are subject to liability for direct and personal participation in the
acts set forth herein.

158. Plaintiff has been required to retain the services of an attorney to pursue this action
and is entitled to recover attorney’s fees and costs incurred.

THIRD CAUSE OF ACTION
(Conspiracy in Violation of 42 USC 1985 against all Defendants)

159. Plaintiff repeats and realleges each and every allegation contained in the foregoing
paragraphs, and incorporates the same herein by reference.

160. Section 1985(3) of the Civil Rights Act of 1964 provides a civil remedy for
conspiracies that interfere with constitutionally or federally protected rights when motivated by
invidiously discriminatory animus.

161. Defendants’ conspired to engage in conduct motivated by a racial or perhaps
otherwise class-based, invidiously discriminatory animus.

162. Defendants engaged in a conspiracy.

163, Defendants committed overt acts in furtherance of the object of the conspiracy.

164. Defendants intended to deprive Plaintiff of the equal protection of, or equal privileges
and immunities under the law.

165. Theactions of Defendants resulted in an injury or deprivation of federally protected

Page 24 of 30

 

 
Oo fo& 4D DW Ww HP WW Oe

on KN UN Ff WY NY KH CD Oe YN DO NH FF YW YY  &

Case 2:20-cv-01761-APG-BNW Document1 Filed 09/23/20 Page 25 of 30

rights to Plaintiff.

166. It would have been clear to a reasonable person that the Defendants’ conduct was
unlawful.

167. The actions of the Defendants were outside the scope of their employment with the
City of Henderson and the HPD.

168. Plaintiff has been required to retain the services of an attorney to pursue this action
and is entitled to recover attorney’s fees and costs incurred.

FOURTH CAUSE OF ACTION

(Race and Gender Discrimination in Violation of 42 USC 2000e-29(a)/Title VII
against City of Henderson)

169, Plaintiff repeats and realleges cach and every allegation contained in the foregoing
paragraphs, and incorporates the same herein by reference.

170. Title VII of the Civil Rights Act of 1964 forbids employment discrimination based
on “race, color and sex.” ,

171. Plaintiff suffered disparate treatment in her employment when she was singled out
and treated less favorably than others similarly situated.

172. Plaintiff has been required to retain the services of an attorney to pursue this action
and is entitled to recover attorney’s fees and costs incurred.

FIFTH CAUSE OF ACTION
(Discrimination in Violation of NRS 613.330 against City of Henderson)

173. Plaintiff repeats and realleges cach and every allegation contained in the foregoing
paragraphs, and incorporates the same herein by reference.

174. Pursuant to NRS 613.330, it is unlawful for an employer discriminate against an
employee on the basis of race, color, or sex.

175. As an employee of the HPD, Plaintiff is a person entitled to protection under
Nevada’s anti-discrimination statute.

176. Defendant, City of Henderson, had a legal obligation, pursuant to the aforementioned

statute and its own internal policies, to maintain a workplace free of unlawful discrimination.

Page 25 of 30

 

 
Oo 2 TD DBD OH F&F W HY

Ny NO BM BH WD HN RD NR ROO RR
oo UD KH ON OP Uh hUuLYSDUlUmrRlUC Ol OUlClCUCUOOUlULUO CUNO CC BON SH CS

fase 2:20-cv-01761-APG-BNW Document1 Filed 09/23/20 Page 26 of 30

177. Despite explicit provisions in Nevada discrimination law, the City subjected Plaintiff
to different terms and conditions of employment because of her race, color and/or sex, all of which
are violations of NRS 613.330.

178. Plaintiff performed her job satisfactorily but nonetheless suffered illegal
discrimination and harm and was treated differently as than a similarly situated employee who did
not belong to the same protected class.

179. Asthe proximate cause of the City of Henderson’s discriminatory and illegal conduct,
Plaintiff has been harmed. Her damages include, but are not limited to, mental anguish, emotional
harm and humiliation and economic losses due to loss of advance placement or promotional
opportunities.

180. Plaintiff has been required to retain the services of an attorney to pursue this action
and is entitled to recover attorney’s fees and costs incurred.

SIXTH CAUSE OF ACTION
(Intentional Interference with Contractual Relation against all Defendants)

181. Plaintiff repeats and realleges each and every allegation contained in the foregoing
paragraphs, and incorporates the same herein by reference.

182. Plaintiff had a valid contractual relationship with the City of Henderson to serve as
its Chief of Police.

183. The Defendants were aware of the contractual employment relationship.

184. Defendants have engaged in intentional conduce intended or designed to disrupt
Plaintiff's contractual relationship.

185. Defendants further know, or were substantially certain, that their actions would
interfere with Plaintiff's contractual relationship.

186. Defendants have no privilege or justification for their actions.

187. Asaresult of Defendants’ actions, Plaintiffs contractual employment relationship
with the City of Henderson was disrupted.

188. Plaintiff suffered resulting damage as a result of the disruption of her contractual

employment relationship.

Page 26 of 30

 

 
Oo Oo NH OA FF WY He

NW wo nN NY NY NY NY NY NHN FSF SF SK SP PSP SP ES Pl lhe
co SOON OUwAlUBlLlUlUlh OUND llc ON OD SO SS OOOO DCU OH CO

pase 2:20-cv-01761-APG-BNW Document1 Filed 09/23/20 Page 27 of 30

189. Plaintiff has been required to retain the services of an attorney to pursue this action

and is entitled to recover attorney’s fees and costs incurred.
SEVENTH CAUSE OF ACTION
(Intentional Infliction of Emotional Distress against all Defendants)

190, Plaintiff repeats and realleges each and every allegation contained in the foregoing
paragraphs, and incorporates the same herein by reference.

191. The acts of all Defendants, and each of them, as described herein, were extreme and
outrageous,

192. Theacts ofthe Defendants, and each of them, either intentionally or recklessly caused
Plaintiff emotional distress.

193. The Plaintiff suffered severe trauma and emotional distress.

194, The Defendants’ conduct agtually and proximately caused Plaintiff's suffering

195. Asa result of the acts of intentional emotional distress identified hereinabove,
Defendants, and each of them, breached their duty to Plaintiff and Plaintiff is entitled, directly and
proximately, to damages in an amount to be more specifically determined at the time of trial.

196. Plaintiff has been required to retain the services of an attorney to pursue this action
and is entitled to recover attorney’s fees and costs incurred.

EIGHTH CAUSE OF ACTION
(Negligent Infliction of Emotional Distress against all Defendants)

197. Plaintiff repeats and realleges each and every allegation contained in the foregoing
paragraphs, and incorporates the same herein by reference.

198. As set forth herein, Defendants engaged in negligent conduct.

199. The Defendants’ negligent conduct caused Plaintiff to suffer severe trauma and
emotional distress.

200. The Defendants’ conduct was the proximate cause of Plaintiff's severe trauma and
emotional distress.

201. As aresult of the negligent infliction of emotional distress identified hereinabove,

Plaintiffhas been directly and proximately damaged in an amount to be more specifically determined

Page 27 of 30

 

 
_—

NM MW N WN BO RD BRD OBR ORDO st
Co YD AO A BP BH SP SF Oo OU welll CUO UD UO

Oo Oo SN NH UR FF WH LH

Case 2:20-cv-01761-APG-BNW Document1 Filed 09/23/20 Page 28 of 30

at the time of trial.

202. Plaintiff has been required to retain the services of an attorney to pursue this action

and is entitled to recover attorney’s fees and costs incurred.
NINTH CAUSE OF ACTION

(Defamation against City of Henderson, Ellington, Abernathy, Kerby and McCann)

203. Plaintiff repeats and realleges each and every allegation contained in the foregoing
paragraphs, and incorporates the same herein by reference.

204. Defendants made false and defamatory statements about Plaintiff.

205. The statements were unprivileged publications made to third persons.

206. Defendant published the remarks to third parties with knowledge of the falsity or with
a reckless disregard for their truth or falsity. The statements were intentionally, or minimally,
negligently made.

207. The defamatory communications imputed Plaintiff's “lack of fitness for trade,
business, or profession,” and injured the Plaintiff in her profession constituting defamation per se.

208. The publication was not privileged.

209. The publication is directly related to Plaintiff's business reputation.

210. Evenif the publication was privileged, as Defendants knew or should have known
about the falsity of the publication, their acts were reckless if not with malice.

211. Defendants’ actions were willful, wanton, reckless, and malicious, and further show
a complete and deliberate indifference to, and conscious disregard for, the rights of Plaintiff.

212. Plaintiff is therefore entitled to an award of punitive or exemplary damages in an
amount to compensate her for mental anguish, humiliation, and outrage and to deter Defendants from
future similar conduct.

213. Plaintiff has been required to retain the services of an attorney to pursue this action
and is entitled to recover attorney’s fees and costs incurred.

TENTH CAUSE OF ACTION
(Libel against City of Henderson, Ellington, Abernathy, Kerby and McCann)

214. Plaintiff repeats and realleges each and every allegation contained in the foregoing

Page 28 of 30

 

 
oO CO SN DBD WH F&F WD WH

SO NM WN NH NH NY NY NY NS BS SF Pe EP PP Sl lUrLh lS
co ~YD DH wa BB Ww HO KF Oo DO 6B nN NH A fF WH YH YF S&S

Case 2:20-cv-01761-APG-BNW Document1 Filed 09/23/20 Page 29 of 30

paragraphs, and incorporates the same herein by reference.

215. Defendants caused the written reporting of matters regarding Plaintiff which were
false.

216. Defendants published the remarks to third parties with knowledge of the falsity or
with a reckless disregard for their truth or falsity.

217. The publication was not privileged.

218. The publication has resulted in damages to Plaintiff.

219. Even if the publication was privileged, as Defendant knew or should have known
about the falsity of the publication, their acts were reckless if not with malice.

220. Defendant’s actions were willful, wanton, reckless, and malicious, and further show
a complete and deliberate indifference to, and conscious disregard for, the rights of Plaintiff.
Plaintiff is therefore entitled to an award of punitive or exemplary damages in an amount to
compensate him for mental anguish, humiliation, and outrage and to deter Defendant from future
similar conduct.

221. Plaintiff has been required to retain the services of an attorney to pursue this action
and is entitled to recover attorney’s fees and costs incurred.

ELEVENTH CAUSE OF ACTION
(Conspiracy against all Defendants)

222. Plaintiff repeats and realleges each and every allegation contained in the foregoing
paragraphs, and incorporates the same herein by reference.

223. Upon information and belief at all times mentioned herein, Defendants, and each of
them, maliciously conspired together to commit the acts set forth above, including, but not limited
to, coordinating efforts to undermine and defame Plaintiff, cause her termination from HPD and ruin
her reputation and career.

224, Defendants, and each of their acts, of conspiracy were malicious and with intent to
harm and injure Plaintiff.

225. Asadirect and proximate result of this conspiracy, Plaintiffs have been damaged in

an amount to be more specifically determined at the time of trial.

Page 29 of 30

 

 
Oo co ~~ NN Ww BP WH NO

wow BP HM NY N NN NS BS BP BP PSF PS PO lS
co ~~ DH UT B&B WH WHO & OO oO wo NHN DH HH F&F WD NY | &

fase 2:20-cv-01761-APG-BNW Document1 Filed 09/23/20 Page 30 of 30

WHEREFORE, Plaintiff prays this Court for the following relief:

1, By declaring the acts and practices of Defendants violations of state and federal laws
prohibiting discrimination and retaliation;

2. By awarding Plaintiff all damages allowed by the aforementioned state and federal
statutes, and non-duplicative damages under his tort claims, in an amount to be determined at trial;

3. By awarding Plaintiff an amount equal to any economic losses, past and future, she
may have suffered as a result of loss of opportunities as recoverable under Title VII in an amount
to be determined at trial;

4, By awarding Plaintiff the costs of this action together with reasonable attorney’s fees
and costs as provided by §706(k) of Title VII, 42 U.S.C. §2000e-6(k);

5. For prejudgment interest as allowed by law;

6. For costs incurred to collect any award;

7. For such other and further relief as the Court deems just and proper.

DATED this Ley of September, 2020.

 
  

COOK &K

By:

 

Nevada No. 004474
GEORGE'P. KELESIS, ESQ.

Nevada Bar No. 00069

JULIE L. SANPEI, ESQ.

Nevada Bar No. 0005479

517 South Ninth Street

Las Vegas, Nevada 89101

Attorneys for Plaintiff, LATESHA WATSON

 

Page 30 of 30

 

 
